Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the amendment filed June 10, 2022.

3.	Claims 1-6 have been examined and are pending with this action.

4.	This Corrected Notice of Allowability is responsive to the typographical error in the Information Disclosure Statement filed March 18, 2021.


Response to Arguments
5.	Applicant’s arguments, filed June 10, 2022, have been fully considered and are persuasive.  The rejections have been withdrawn. 


Allowable Subject Matter
6.	Claims 1-6 are allowable over prior art of record in light of applicants’ arguments and the Terminal Disclaimer filed August 10, 2022.

7.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “communication circuitry configured for communication with the media server over the communication network; a decoder configured for decoding the media stream received from the media server; and processing circuitry configured to: receive, from the media server, level information associated with the media stream, the level information comprising at least one non-regular playout rate for rendering the media stream and a level requirement for decoding the media stream at the non-regular playout rate; and determine, based on the level information, whether the at least one non-regular playout rate is supported by the decoder” as recited in independent claims 1 and 4.
For at least these reasons above, claims 1-6 are allowable.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Won/Primary Examiner, Art Unit 2443